Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/9/2021.

As filed, claims 1, 4-9, 11, and 12 are pending; claims 13-17 are withdrawn; and claims 2, 3, and 10 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/9/2021, with respect to claims 1-9, 11, and 12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(b) rejection of claims 1-3, 11, and 12 by Shi is withdrawn per amendments/remarks and cancellation of claims 2 and 3.

The § 103(a) rejection of claims 4-9 by Shi is withdrawn per amendments/remarks.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 2 and 3 by conflicting U.S. Patent No. 9,562,053; 10,155,737; and 10,730,847 is withdrawn cancellation of these claims.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 4-9, 11, and 12 by conflicting U.S. Patent No. 9,562,053; 10,155,737; and 10,730,847 is maintained because the scope of the amended claims 1, 4-9, 11, and 12 still overlaps with the claims in the abovementioned conflicting U.S. patents.  Without the filing and approval of a terminal disclaimer for the abovementioned U.S. patents, the ODP rejection is maintained.  

The claim objection of claims 2 and 3 is withdrawn per cancellation of these claims.

 The claim objection of claims 4-9 is withdrawn per amendments/remarks.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
The instant claims are drawn to a compound of instant formula (I) or pharmaceutical composition thereof.

Claims 1, 4-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,562,053. 
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-3 of U.S. Patent No. 9,562,053 are drawn to a compound of instant formula (I) or pharmaceutical composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-3 of U.S. Patent No. 9,562,053 did not explicitly recited the compound of instant formula (I) in a Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound with the same therapeutic utility of treating a disorder modulated by GPR120 receptor.   As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-3 of U.S. Patent No. 9,562,053.
As recited above, claims 1-3 of U.S. Patent No. 9,562,053 did not explicitly recited the compound of instant formula (I) in a Markush structure.
Subsequently, the unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia 
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.


Claims 1, 4-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,155,737. 
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-14 of U.S. Patent No. 10,155,737 are drawn to a method of treatment via a compound of instant formula (I).
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-14 of U.S. Patent No. 10,155,737 did not explicitly recited the compound of instant formula (I) in a Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because 
As recited above, claims 1-14 of U.S. Patent No. 10,155,737 did not explicitly recited the compound of instant formula (I) in a Markush structure.
Subsequently, the unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the compounds in the abovementioned U.S. patent is excluded as the instant compound of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant method and that of the Claims 1-14 of U.S. Patent No. 10,155,737 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1, 4-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,730,847. 
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claim 1 of U.S. Patent No. 10,730,847 are drawn to a method of making a pharmaceutical composition comprising a number of species encompassed by a compound of instant formula (I).
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claim 1 of U.S. Patent No. 10,730,847 did not explicitly recited the compound of instant formula (I) in a Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound with the same therapeutic utility of treating a disorder modulated by GPR120 receptor.   As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claim 1 of U.S. Patent No. 10,730,847.
As recited above, claim 1 of U.S. Patent No. 10,730,847 did not explicitly recited the compound of instant formula (I) in a Markush structure.
Subsequently, the unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the compounds in the abovementioned U.S. patent is excluded as the instant compound of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary 
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following phrase:


    PNG
    media_image1.png
    179
    650
    media_image1.png
    Greyscale

After Applicant’s amendment, the Examiner finds that the abovementioned phrase can be clarified by reciting – W is selected from the group consisting of N and C(R9); wherein R9 is selected from the group consisting of hydrogen, fluoro and bromo; --.

b)	Regarding claim 1, the claim is not in a proper form because it failed to recites the word – and --, before the recitation of the last limitation, “RO is selected from the group . . .”.


	
    PNG
    media_image2.png
    58
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    195
    577
    media_image3.png
    Greyscale

After Applicant’s amendment, the Examiner finds that the abovementioned phrase can be clarified by reciting – W is selected from the group consisting of C(R9); wherein R9 is selected from the group consisting of hydrogen, fluoro and bromo; or when R2 is H and R1 is ethyl or n-propyl, then W is N; --.
Appropriate correction is required.

Conclusion
Claims 1, 4-9, 11, and 12 are rejected.
Claims 1 and 4 are objected.
Claims 13-17 are withdrawn.
Claims 2, 3, and 10 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626